                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

LUAL MARKO DENG,                                 §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           2:18-CV-061-D
                                                 §
JAMES ROBERT PARKER, et al.,                     §
                                                 §
       Defendants.                               §


                                             ORDER

       Following de novo review of the October 22, 2018 findings, conclusions and

recommendation of the magistrate judge, the court concludes the magistrate judge’s findings and

conclusions are correct. It is therefore ordered that the recommendation of the magistrate judge is

adopted, and this action is dismissed with prejudice as frivolous.

       Plaintiff’s October 22, 2018 request for oral hearing is denied.

       SO ORDERED.

       November 29, 2018.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
